Citation Nr: 1821469	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits at the service-connected rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  He died in May 2007.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2011, the appellant presented testimony at a hearing conducted at the North Little Rock RO before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal was previously before the Board in September 2013, when it was remanded for further development. 

In April 2017, in accordance with 38 U.S.C. § 7109 (2012) and 38 C.F.R. § 20.901 (2017), the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  A VHA medical opinion was rendered in July 2017 and an addendum in August 2017.  In January 2018, the appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.




FINDINGS OF FACT

1.  The Veteran died in May 2007 and the death certificate shows that the immediate cause of death was metastatic carcinoma of the colon, with other significant conditions contributing to death but not resulting in the underlying cause being jaundice, anemia, and leukocytosis.

2.  The record does not establish that the Veteran's service-connected hypertension caused or contributed substantially or materially to his cause of death.

3.  The Veteran's metastatic carcinoma of the colon did not originate in service or for many years thereafter and is not otherwise related to active service, to include herbicide agent exposure.

4.  The evidence reflects that the Veteran did not die as a result of a service-connected disability, and on the date VA received notice of the Veteran's death, it had evidence that the Veteran did not die of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for service-connected burial benefits have not been met.  38 U.S.C. § 2307 (2012); 38 C.F.R. § 3.1704 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of claims.  VA's duty to notify, including as to the service connection for cause of death claim, was satisfied by letters in September 2007 and February 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including the Veteran's service treatment records, and post-service treatment records.  The appellant was afforded a hearing in February 2011 before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Also, VA obtained a medical opinion in May 2010.  Based on the addition of relevant evidence to the claims file, the Board, in September 2013, remanded the matter for an additional medical opinion.  Pursuant to the Board's remand, an opinion was obtained in November 2016.  However, the opinion was deemed inadequate because the VA clinician did not provide any rationale as to whether hypertension itself contributed to the Veteran's death, or for concluding that the Veteran's death was unrelated to herbicide agent exposure, and whether the Veteran had congestive heart failure or a heart attack that was related to hypertension and contributory in the Veteran's death.  

As a result, in July 2017, the Board requested an expert opinion from a VHA expert that addressed these deficiencies.  The medical opinion provided by the VHA expert was adequate as it provided sufficient information to decide the appeal and a sound basis for a decision on the claim.  The report was provided by a clinician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Cause of the Veteran's Death

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).
Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The record reflects that the Veteran died in May 2007.  At the time of the Veteran's death he was service-connected for posttraumatic stress disorder (PTSD) evaluated as 100 percent disabling, hypertension evaluated as 20 percent disabling, and scars, residuals shell fragment wounds of the maxilla and mandible, evaluated as noncompensable.  

VA treatment records indicate that the Veteran suffered a stroke in February 2007.  On May 8, 2007, the Veteran presented to VA with jaundice, shortness of breath, and leg swelling.  It was noted that the Veteran's rectal cancer treatment was recently interrupted after a stroke.  He was admitted and a chest x-ray was normal, an abdomen CT scan showed that the liver had been almost completely replaced by multiple low attenuation lesions consistent with metastatic lesions, and that the Veteran had a splenic infarct and ascites.  Lower extremity Doppler's demonstrated venous thrombosis in both legs.  An echocardiogram was normal.     

Records from Saint Mary's Regional Medical Center show that on May 12, 2007, a day after he was discharged from VA, the Veteran presented with jaundice and complaints of shortness of breath.  He was noted to have hypotension, and that the Veteran had been recently diagnosed with congestive heart failure.  The Veteran died that day.  

The Veteran's death certificate shows that the immediate cause of death was metastatic carcinoma of the colon, with other significant conditions contributing to death but not resulting in the underlying cause being jaundice, anemia, and what appears to read "leukocytosis."  No autopsy was performed.

The appellant contends that the Veteran's cause of death was related to his service-connected hypertension, in that the hypertension caused the Veteran to have a stroke, and/or heart attack, and/or congestive heart failure which contributed substantially or materially to his death.  The Veteran also contends that the Veteran's colon cancer was related to his presumptive exposure to herbicide agents while in service in Vietnam.  At her February 2011 Board hearing, the appellant also contended that during the Veteran's VA treatment for cancer, his elevated blood pressure required suspension of treatment, which in turn worsened his cancer.   The appellant is not contending that any of the Veteran's other service-connected disabilities were a principal or contributory cause of his death.

In support of her claim, the appellant submitted an October 2008 opinion from Dr. A.S., a VA oncologist who treated the Veteran.  Dr. A.S. stated that the Veteran's blood pressure was above normal since 2003.  He also had a history of stroke, which was diagnosed months prior to his death.  Since there was no autopsy data, the precise cause of death was unknown.  Hypertension was a disability which resulted in substantial mortality due to its effects on the cardiovascular and cerebrovascular systems.  The contribution of hypertension could not be ruled out in the absence of autopsy information, and it was plausible that it contributed in some degree to his demise.  

Also submitted was a November 2008 opinion from a VA doctor, Dr. M.H., who noted the Veteran's medical history and elevated blood pressure.  He indicated that hypertension may have contributed to the Veteran's demise.  This was supported by changes in the Veteran's EKG testing, abnormal cardiac enzymes, as well as signs and symptoms consistent with congestive heart failure in treatment records near and at the time of his death.  The Veteran had suffered from multiple bouts of orthostatic hypotension which prevented him from obtaining x-rays to his chest.  Dr. M.H. then indicated that the presence of orthostatic hypertension and the documentation of a diagnosis of congestive heart failure exacerbation in May 2007 private treatment records made a significant case for hypertension as a contributing factor in the Veteran's outcome.  Another November 2008 opinion from Dr. A.S. indicated that in the absence of autopsy data it was not inconceivable that the Veteran's demise was due to a vascular event related to hypertension.

The Board acknowledges these opinions; however, these opinions are speculative, at best, and do not provide adequate rationale regarding the relationship between the Veteran's hypertension and stroke, heart attack, and congestive heart failure.  The clinicians use of words such as "it was plausible that it contributed in some degree," "may have," and "it was not inconceivable," are speculative, general, or inconclusive in nature and do not provide a sufficient basis upon which to support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The appellant also submitted a February 2011 letter from Dr. M.H., stated that diverse medical studies had documented the cumulative effects of hypertension, and that changes in the Veteran's EKG testing, abnormal cardiac enzymes, as well as signs and documentation of a diagnosis of congestive heart failure exacerbation were indicative of hypertension as a contributing factor in the Veteran's outcome.  In March 2011, Dr. M.H. submitted another letter where he stated that based on medical evidence and documentation of elevated blood pressure readings, hypertension was indeed a contributing factor in the Veteran's demise.  It was noteworthy that upon his dismissal from the hospital on February 28, 2007 after suffering a stroke, the discharge diagnosis included high blood pressure and indicated the need to see his doctor for continuation of medications and for follow-up, therefore his hypertensive condition was clearly not under control.  However, while Dr. M.H. continued to state that the Veteran's hypertension was a contributing factor in his death, he did not provide an adequate explanation as to the relationship between the Veteran's hypertension and the changes in his EKG testing, abnormal cardiac enzymes, and signs and documentation of a diagnosis of congestive heart failure exacerbation.  Also, Dr. M.H. pointed to the Veteran's February 2007 high blood pressure as evidence that the hypertensive condition was clearly not under control, but did not discuss the May 2007 VA and private treatment records, which did not indicate any evidence of poorly controlled hypertension.      

Based on the inadequacies of these opinions, the Board finds that the October 2008 and November 2008 opinions from Dr. A.S. and the November 2008, February 2011, and March 2011 opinions from Dr. M.H. are afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Several VA clinicians have also provided opinions regarding the relationship of the Veteran's hypertension to the cause of his death.  A May 2010 VA clinician reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's hypertension contributed in any significant way to his demise.  It was more likely than not that the Veteran died from the consequences of his progressive colon cancer with metastases, which he had fought for several years.  Complications such as a terminal heart attack and cerebrovascular accident would unlikely have affected his likelihood of survival significantly, and there was no evidence that his hypertension was poorly controlled during his last weeks.  Although the Veteran had a history of hypertension, his blood pressure was normal at his hospital admission four days prior to his death and he was hypotensive during the emergency room visit on the day of his death.  The Veteran's edema was secondary to deep vein thrombosis, and the normal ejection fraction four days earlier made the diagnosis of congestive heart failure unlikely.  

The Board's September 2013 remand indicated that subsequent to the May 2010 VA opinion, relevant evidence had been associated with the claims file and a new VA opinion which considered the new evidence of record was necessary.  In November 2016, a VA clinician reviewed the Veteran's claims file and provided an opinion that there was no relationship between his hypertension and his colon cancer, because they were not medically related problems.  There was also no relationship between hypertension and stroke or heart disease, although the Veteran had a stroke it was most likely due to his deteriorating condition from colon cancer, because his echo and heart tests were normal.  There was also no relationship between the Veteran's service, including herbicide agent exposure, to colon cancer.  However, the VA clinician did not provide any rationale as to whether hypertension itself contributed to the Veteran's death, or whether the Veteran had congestive heart failure or a heart attack that was related to hypertension and contributory in the Veteran's death.  The clinician also provided no rationale for concluding that the Veteran's death was unrelated to herbicide agent exposure.  As such, the November 2016 opinion is inadequate and lacks probative value.  

In July 2017, a VHA medical expert noted that during May 8-11 2007, the Veteran was admitted to VA and presented with jaundice, shortness of breath, and leg swelling.  His labs demonstrated marked liver function, and a CT scan showed that the liver had been almost completely replaced by multiple low-attenuation lesions with metastatic disease.  The Veteran also had a splenic infarct and ascites, and lower extremity Doppler's demonstrated venous thrombosis in both legs.  Because of tachycardia and shortness of breath, myocardial infarction was ruled out.  An echocardiogram showed normal ejection fraction with no wall-motion abnormalities and blood pressure was only slightly elevated and was well-controlled.  The day after discharge, the Veteran went to a private hospital presenting with jaundice and shortness of breath.  While the hospital note indicated that the Veteran had been recently diagnosed with congestive heart failure, the VHA expert indicated that it was unclear as to where that impression came from as there was no evidence of congestive heart failure during his hospitalization the day before.  The Veteran was noted to have significant orthostatic hypotension.  The VHA expert indicated that in his opinion, the Veteran died as a natural consequence of his widely metastatic, progressive colorectal cancer.  There was no evidence of poorly controlled hypertension during his last VA hospitalization or at the private treating emergency room visit.  In the absence of an autopsy, exact cause of death was speculative, but there was no evidence of congestive heart failure shown on testing, and while the Veteran suffered a stroke several months earlier, there was no evidence of a new one during his last admission to VA or during presentation to the private emergency room the next day.  There was strong evidence that the Veteran was not having congestive heart failure, the normal echocardiogram, lack of findings suggestive of congestive heart failure on testing, and the relatively normal blood pressure readings.  It was unlikely that the cause of death was a stroke or congestive heart failure.  A well-known consequence of malignancies is the development of a hypercoagulable state, and the Veteran clearly had this because Doppler ultrasounds demonstrated blood clots in both the Veteran's legs.  It was more likely that the Veteran died from a pulmonary embolus than from a myocardial infarction or congestive heart failure.  It was unlikely that the Veteran's death was due to hypertension, either as a principal or contributory cause of death.  The Veteran's previous stroke could have been due to hypertension, but given his metastatic cancer, it was more likely due to a hypercoagulable state.  

In an August 2017 addendum opinion, the VHA expert also opined that there was no evidence that the Veteran's cancer treatment was interrupted or delayed because of his hypertension.  There was a break for neutropenia, and other breaks were for various, non hypertensive reasons.  His review of the Veteran's hematology-oncology visits did not demonstrate any evidence of poorly controlled hypertension.  The VHA expert also indicated that there was no evidence that suggested that the Veteran's colon cancer was due to or exacerbated by his history of exposure to herbicide agents during service.   

In weighing the medical opinions of record, the Board finds the July 2017 VHA expert opinion and August 2017 addendum to be of greater probative weight than the opinions from Dr. A.S. and Dr. M.H.  The VHA expert's opinions were based on a thorough review of the claims file, and the clear conclusions and reasoned analysis were based on all of the documentary evidence available in this case.  Id.  

As such, the Board concludes that the weight of the evidence is against a finding of a nexus between the Veteran's service-connected hypertension and his cause of death, metastatic carcinoma of the colon.  Therefore, the Board finds that the Veteran's service-connected hypertension did not cause or contribute substantially or materially to his cause of death.  38 C.F.R. § 3.312(c).

The Board has considered the appellant's contentions that the Veteran's service-connected hypertension caused the Veteran to have a stroke, and/or heart attack, and/or congestive heart failure which contributed substantially or materially to his death.  However, the Board notes that the determination of the cause of the Veteran's death is clearly a matter outside a layperson's expertise to address.  Because the matter at hand requires medical expertise, and as the appellant lacks the requisite medical education and training to have the expertise to make medical diagnoses or provide opinions on matters regarding medical causation and etiology, her statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994).
The appellant also contends that the cause of death is a result of the Veteran's service, to include as due to herbicide agent exposure. 

Certain disabilities associated with exposure to herbicide agents are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran's DD Form 214 reflects that he served in Vietnam from April 1969 to April 1970, and he is, therefore presumed to have been exposed to herbicide agents due to such service.  However, as colon cancer is not one of the cancers listed as diseases associated with herbicide agent exposure, presumptive service connection is not warranted.  38 C.F.R. § 3.309(e).

When a Veteran is found not be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis, including exposure to herbicide agents with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service treatment records do not otherwise document any complaints, treatment, or diagnosis of metastatic carcinoma of the colon, or related symptomatology.  Service treatment records also do not document any complaints of jaundice, anemia, and leukocytosis.  VA treatment records note that the Veteran was diagnosed with colorectal cancer in 2003.  Additionally, the Veteran's death certificate documents the onset of metastatic carcinoma of the colon approximately three years prior to the Veteran's death.  This is probative evidence that weighs against a finding that the Veteran's colon cancer first manifested during active service or within one year of service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The appellant has also not alleged that the Veteran's colon cancer had been present continuously since his active military service, and has not alleged that the Veteran's 
jaundice, anemia, and leukocytosis were related to his service.

The question remains as to whether the Veteran's metastatic carcinoma of the colon is related to his presumed exposure to herbicide agents in Vietnam.  

The July 2017 VHA expert indicated that in his opinion, the Veteran died as a natural consequence of his widely metastatic, progressive colorectal cancer.  The VHA expert also indicated that there was no evidence that suggested that the Veteran's colon cancer was due to or exacerbated by his history of exposure to herbicide agents during service.  While there were certain diseases which were due to herbicide agent exposure based on epidemiologic studies and Agent Orange registries, the current state of medical science was that it was unlikely that the Veteran's herbicide agent exposure was a cause for his colon cancer.  There are no other probative opinions to the contrary addressing this issue.  As such, the probative evidence of record does not establish that the Veteran's metastatic carcinoma of the colon was caused by his herbicide agent exposure during service. 

The Board has considered the merits of an implicit claim for service connection for a heart disability as the Veteran's cause of death.  However, the Veteran's service treatment records show no indication of onset of a heart disability during service, and the evidence indicates that the Veteran did not suffer from heart problems for many years following separation from service.  Also, the July 2017 VHA expert indicated that it was unlikely that the cause of death was a stroke or congestive heart failure, and it was more likely that the Veteran died from a pulmonary embolus than from a myocardial infarction or congestive heart failure.  In short, there is no basis to establish service connection on the basis of direct service connection, presumptive service connection, or continuity of symptomatology. 

While the Board is cognizant of the late Veteran's honorable service and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999). 

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The Veteran's service-connected hypertension has not been shown to be causally related to his death or to have contributed materially or substantially to the cause of death.  Moreover, his cause of death is unrelated to his military service, including herbicide agent exposure therein.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Burial Benefits

Effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected connected deaths.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold: to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014. 

If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C. § 2307; 38 C.F.R. § 3.1704(b).  A burial allowance is payable under this section for a Veteran who died as a result of a service-connected disability or disabilities.  VA will presume, unless it has evidence to the contrary on the date it receives notice of the Veteran's death, that a Veteran died as a result of a service-connected disability or disabilities if, at the date of death, the Veteran was rated totally disabled for a service-connected disability or disabilities, excluding a total disability rating based on individual unemployability.

Burial benefits are also allowable if a Veteran's death is not service-connected, provided that particular eligibility requirements are met, and the claim is timely.  38 U.S.C. § 2302(a); 38 C.F.R. §§ 3.1703, 3.1704.  In this case, the Veteran was in receipt of a 100 percent rating for PTSD at the time of his death.  Accordingly, in November 2007, burial benefits based on nonservice-connected death, including funeral costs, were paid to the appellant. 

The appellant now seeks burial benefits based at the service-connected rate.  However, as discussed above, a service-connected disability was not found to have contributed to the Veteran's death.  Thus, burial benefits are not warranted under the provisions of 38 C.F.R. § 3.1704. 

Although the Veteran was rated totally disabled for service-connected PTSD, it may not be presumed that the Veteran died as a result of this disability.  In July 2007, VA received the appellant's claims for service connection for the cause of the Veteran's death and burial benefits, along with the Veteran's Certificate of Death, which listed metastatic carcinoma of the colon as the cause of death.  This constitutes "evidence to the contrary" that the Veteran died of service-connected PTSD, and rebuts the presumption set forth in 38 C.F.R. § 3.1704.

The Board sincerely regrets that it cannot render a favorable decision on this matter; however, as discussed above, the applicable laws and regulations simply do not provide for the establishment of the appellant's entitlement to service-connected burial benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Burial benefits at the service-connected rate are denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


